ORDER
IT IS ORDERED that James David Kimo Smith, a member of the bar in Louisiana and Colorado, having been suspended from the practice of law in Colorado for one year and one day for misconduct involving deceit, failure to return client property, obstructing the grievance process, and other abuses, is hereby suspended from the practice of law in Louisiana for one year and one day pursuant to Louisiana Supreme Court Rule XIX, Section 21. All costs in this proceeding are assessed against the Respondent.